TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00232-CR
NO. 03-07-00233-CR



Kenneth J. Faircloth, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NOS. 6499 & 6500, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The clerk received and filed Kenneth J. Faircloth's pro se "appeal of denial of motion
to proceed with out of time appeal."  Despite its style, the document is a motion asking this Court
to grant out-of-time appeals in these two causes, 1995 convictions for aggravated sexual assault of
a child.  The proper procedure by which to obtain an out-of-time appeal in a felony case is to apply
to the Texas Court of Criminal Appeals pursuant to article 11.07.  Tex. Code Crim. Proc. Ann. art.
11.07 (West 2005) (post-conviction habeas corpus).  This Court does not have original habeas corpus
jurisdiction in criminal cases and is without authority to grant Faircloth's motion.  See Tex. Gov't
Code Ann. § 22.221 (West 2004).

The causes are dismissed for want of jurisdiction.


				___________________________________________
				Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   August 3, 2007
Do Not Publish